19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 1 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 2 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 3 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 4 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 5 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 6 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 7 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 8 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 9 of 10
19-17793-jps   Doc 6   FILED 12/27/19   ENTERED 12/27/19 13:14:37   Page 10 of 10
